DETAILED ACTION
This communication is responsive to the Amendment filed April 8, 2022.  Claims 24-43 are currently pending.
The rejection of claim 26 under 35 USC 112 set forth in the Office Action dated January 18, 2022 is WITHDRAWN due to Applicant’s responsive amendment.
The rejections of claims 24-43 under 35 USC 103 set forth in the January 18 Office Action are WITHDRAWN due to Applicant’s incorporation of subject matter not taught by the relied-upon prior art.
The rejections of claims 24-43 under a non-statutory double patenting analysis are WITHDRAWN due to Applicant’s filing responsive terminal disclaimers.
All currently pending claims are ALLOWED.

Terminal Disclaimer
The terminal disclaimers filed on April 8, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US 9,487,548, US 10,090, 476, and US 10,916,716 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

Allowable Subject Matter
Claims 24-43 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Egen et al. (US 2008/0018221).  Egen teaches a metal-carbene complex analogous to that recited in the present claims.  (See January 18 Office Action at paragraph 12 for a more detailed explanation.)
However, Egen does not teach or fairly suggest the claimed complex.  In particular, Egen does not teach or fairly suggest a complex in which the groups corresponding to R3 and R4 do not form a phenyl ring.  Egen teaches only a complex in which the groups corresponding to R3 and R4 form a phenyl ring, and does not teach or fairly suggest otherwise.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763